Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through an email exchange with Jason Jang on 3/24/2021.
The application has been amended as follows: 
In claim 1:
Please change “determining, by a fuel cell system controller, whether to enable a fuel-cell on/off mode based on a coolant temperature” in line 5 to -- enabling or disabling a fuel-cell on/off mode by a fuel cell system controller, based on a coolant temperature--.
Please change “based on the degree of water balance, after” to --when the degree of water balance is in a wet state, after-- in line 14.
Please change “based on the degree of water balance, after” to --when the degree of water balance is in a dry state, after-- in line 16.
Please cancel claims 10-12. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments above and arguments 12/16/2020 have overcome the previous rejections under 35 U.S.C. 112(a) and 112(b). Particularly, the arguments on p. 8 of the 12/16/2020 Remarks have clarified that “a degree of water balance” is characteristic of the system that can be quantified in the ways described in the specification .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726